Citation Nr: 1233221	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for nephritis (also claimed as blood in urine).  

3. Entitlement to service connection for a chronic respiratory disorder, to include asthma.  

4. Entitlement to service connection for coronary artery disease (also claimed as heart problems).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active military duty from October 1963 to August 1967.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims for service connection for hypertension, nephritis, asthma, and coronary artery disease.  

This claim was remanded in November 2009 for VA records and VA examinations.  These objectives were not fully achieved, in part because the Veteran did not receive notice of his VA examination.  In July 2011, the Board remanded the claim to ensure the Veteran received notice and for a search for records.  The Board finds that a negative response for records was received and that the VA examination reports are adequate except for the claim for service connection for nephritis.  As for the other issues, there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, prior to the issuance of the decision in this case, a document appeared on Virtual VA showing the Veteran is now in receipt of Social Security Administration (SSA) benefits.  As a result, the claims for service connection for hypertension and coronary artery disease are remanded for further adjudication.  

As noted on the title page, the Board has re-characterized the issue as entitlement to service connection for a respiratory disorder, to include asthma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issue of non-service-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for service connection for nephritis, hypertension and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran currently has a chronic respiratory disability, to include asthma, which had its onset in or is otherwise related to service.  


CONCLUSION OF LAW

A chronic respiratory disability, to include asthma, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In December 2003 and August 2005 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a March 2006 letter, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was provided a VA examination in December 2011.  The AOJ complied with the July 2011 Board remand with respect to the claim being adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's representative suggested briefly in the August 2012 informal hearing presentation that it was possible that not all service treatment records are in the file.  The Board finds there is no evidence supporting this statement.  A response from the Personnel Information Exchange System (PIES) shows that all records were sent to the RO in December 2003.  The Veteran has not asserted any records are missing.  

Next, as referenced above, there is some evidence that the Veteran is currently in receipt of social security disability benefits.  Specifically, a SHARE Print Screen (uploaded September 2012) shows the Veteran began receiving SSA disability in 2012 (see "Retro Pmt Date").  His disability onset date is listed as January 2002.  

The Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, the Court has also determined that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to a veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to a veteran's claim, VA is required to assist in obtaining the identified records.  
Here, a third remand for these SSA records is not necessary in for the claim for service connection for a chronic respiratory disability.

A review of the record shows that the Veteran has failed to present any competent and credible evidence of a current respiratory disability.   Multiple VA treatment records dated from 2003 to 2010 are conspicuously absent any findings related to a chronic respiratory disorder.  Moreover, as stated below, more recently the Veteran denied having such a disability at the recent December 2011 VA examination.  Under the circumstances, the Board finds that the evidence shows he does not have a current respiratory disability and there is no reasonable possibility that SSA records are relevant to this claim.  The Board finds the duties to notify and assist have been met for the claims being adjudicated.  

Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

Additionally, the Veteran may be competent on the issue of etiology in some circumstances.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The Board must assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that service connection for asthma is not warranted because the Veteran does not have a current disability of asthma or any respiratory disability.  

The Veteran claimed in November 2003 that he had asthma prior to service and that it was aggravated or worsened due to service.  In his July 2005 appeal, he said his asthma condition should be service-connected based on aggravation.  He indicated that he received active VA treatment for his asthma.  However, despite these assertions, the Board finds that a diagnosis of a chronic respiratory disorder, to include asthma, has not been established at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Initially, the Board has reviewed the VA treatment records on file.  Those records, which are dated between 2003 and 2010, are silent with respect to complaints, treatment, or diagnosis of a chronic respiratory disorder, to include asthma.  On the contrary, those records routinely show that the Veteran denied any respiratory problems such as coughing, wheezing, and dyspnea.  Contemporaneous reports of physical examinations consistently described the Veteran's lungs as being within normal limits.  Put another way, there is simply no objective medical evidence of a diagnosis of a chronic respiratory disorder.

Further, at the December 2011 VA examination, the Veteran specifically denied having any lung disease and didn't know why the claim was filed.  

In this regard, while the Veteran is competent to state what his symptoms have been regarding asthma under 38 C.F.R. § 3.159(a)(2), the Board finds he has been contradictory on this issue and assigns his statements no weight.  In the August 2012 informal hearing presentation, the Veteran's representative essentially stated the VA examiner was wrong to rely on the word of the Veteran regarding breathing problems because he has dementia.  The Board finds a diagnosis regarding a cognitive disability is in the file; however, there is no medical finding of incompetency.  The representative does not assert, and the evidence does not show, a medical finding that the Veteran is not fit to report his history.  As a result, the Board finds the Veteran is competent to report his medical history but that he is not credible in doing so.  Caluza, 7 Vet. App. 498.  

The Veteran received a VA examination in December 2011.  The examiner found the claimed condition was less likely incurred in or caused by service.  As stated, the Veteran denied having any lung disease and didn't know why the claim was filed.  There was no evidence of primary lung disease in his VA treatment records or active duty.  The examiner said the Veteran denied lung disease of any kind and wasn't aware he had placed a claim for that issue.  He was accompanied by his aide.  

Consideration has been given to the fact that the Veteran presented a history of asthma prior to entering active service.  Notably, at enlistment in September 1963, the Veteran stated he had asthma at age eleven and there was a family history of asthma.  He said in October 1963 that he had a history of an asthma attack at age twelve.  At that time, he signed a form "certifying" that he did not suffer from asthma.  A chest X-ray was also normal in November 1963.  A January 2008 pre-operative record noted the Veteran reported asthma as a child.  

Nevertheless, the Board finds that a determination as to whether asthma pre-existed service and whether there was aggravation of that condition is not necessary in this case because the evidence currently shows he does not have asthma.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002).  There is no current disability and service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  The Board finds the December 2011 VA examination is the most competent and credible piece of evidence in the file.  The examiner interviewed the Veteran, reviewed the file, and gave a reasoned opinion based on all of the evidence.  Moreover, and of equal import, the Board points to the large volume of relevant VA treatment records that are silent with respect to the presence of any current respiratory disorder.  There Veteran has simply provided no competent and credible evidence of a current respiratory disorder.

The reasonable doubt rule is not for application, and the claim for service connection for a chronic respiratory disability is denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

Service connection for a chronic respiratory disorder, to include asthma, is denied.  


REMAND

As noted above, a SSA inquiry on Virtual VA indicates the Veteran is now in receipt of SSA disability compensation.  The Veteran has been diagnosed as having hypertension and coronary artery disease.  He maintains that he has suffered from both since active service.  As such, the potential relevance of the records from the SSA cannot be ignored.  On remand, these records must be requested and placed in the file.  Any negative response should also be documented in the file.  

For the claim for service connection for nephritis, the Board finds the December 2011 VA examination report to be inadequate because it does not accurately note the Veteran's more recent kidney issues, including kidney stones in 2007.  Although the current disability of renal cysts were noted, it was not determined if they were related to service.  

The Board will summarize the Veteran's history based on the information in the claims file.  At enlistment in September 1963, the Veteran said he had blood and albumin in his urine as a child, but his recovery was complete with no after effects.  The physician's summary noted the usual childhood diseases and nephritis with increased blood pressure, albumin in urine and hematuria.  There were no complications and no sequelae.  An October 1964 RME was negative for complaints, symptoms or findings.  A lab finding from the same month showed albumin was negative.  At separation in August 1967, a RME was also negative.  

The Veteran claimed that he had blood in his urine that pre-existed and was aggravated in service.  In October 2007, a VA primary care record showed the Veteran was diagnosed with nephritis at thirteen and had passed stones before.  A urinalysis done recently showed gross hematuria and a urinary tract infection (UTI).  He denied dysuria, frequency, and hesitancy.  He went to VA urology in December 2007 and again complained of hematuria.  He said that he was first diagnosed at thirteen with glomerulonephritis.  He had intermittent hematuria on a daily basis.  His last evaluation by a nephrologist was ten years prior and noted left renal stones.  The doctor stated there was a history of nephrolithiasis present for greater than twenty years and a spontaneously passed stone occurred in 1976.  He had lived with the stones and done watchful waiting versus lithotripsy as recommended by his private physician.  Surgical intervention was deferred.  He was deferred for percutaneous nephrostomy or lithotripsy.  

A January 2008 VA history and surgery note stated he had no kidney stones recently, but had hematuria at times and was prone to UTIs in the past two years.  A recent computed tomography scan showed multiple stones bilaterally.  For reasons unknown, urology surgery was cancelled later in January 2008.  In June, VA urology again diagnosed him with nephrolithiasis.  He had hematuria and a "cysto" was recommended.  

The December 2011 VA examination is inadequate.  The Veteran has been diagnosed with a kidney condition.  In light of the above evidence, the examiner is asked to fully explain the opinion regarding no evidence of any kidney disorder.  

Also, in the August 2012 IHP, the Veteran's representative stated: "The effects of the water at Camp Lejeune on liver and kidney functioning were not considered."  There is no other allegation regarding contaminated drinking water at Camp Lejeune, North Carolina, in the file, although service personnel records do show the Veteran was stationed there in the 1960s.  Please send the Veteran a letter asking him if he is alleging a kidney disability due to exposure to contaminated drinking water at Camp Lejeune.  If so, please follow procedures in Fast Letter 11-03.  If not, please simply send the file to the December 2011 VA examiner for a new opinion.  

Accordingly, the case is REMANDED for the following action: 

1. Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability records.  Any negative response should be documented in the file.  

2. Send the Veteran a letter asking him if he is alleging a kidney disability due to exposure to contaminated drinking water at Camp Lejeune.  If so, please follow procedures in Fast Letter 11-03.  

3. Return the claims file to the December 2011 VA examiner, or if necessary, send the file to a new examiner.  A new VA examination is unnecessary unless the examiner determines it is necessary.  The claims folder must be made available to the examiner and the report should reflect that it has been reviewed in full.  The report must reflect an accurate history of the Veteran's kidney conditions.  

If a kidney disability is diagnosed, the examiner should indicate whether there is a 50 percent probability or greater that it is related to the Veteran's active duty service.  The examiner should reference the above cited records in order to come to a conclusion.  The rationale for all opinions must be provided in a legible report.  
	
4. Re-adjudicate the issues of entitlement to service connection for hypertension, nephritis, and coronary artery disease.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  The SSOC should reflect that all VA records have been reviewed.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


